UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7216



ROBERT KERRY PISTNER,

                                              Plaintiff - Appellant,

          versus


UNNAMED DEFENDANTS; DIRECTOR, NORTHERN VIRGIN-
IA MENTAL HEALTH INSTITUTE IN 1981, Dr. Smart
as indicated on 3/6/00 motion to amend by
plaintiff; DOCTOR GLICK, Western State Hos-
pital; DOCTOR WANGLER, Western State Hospital;
DOCTOR PEARCE, Western State Hospital; DOCTOR
SHANNON, Western State Hospital; DIRECTORS,
WESTERN STATE HOSPITAL, 1995-Present, L.
Harding and Dr. Barber as named by defendant
in 3-6-00 motion to amend; DOCTOR SMART,
Director of Northern Virginia Mental Health
Institute; L. F. HARDING, Directors of Western
State Hospital; DOCTOR BARBER, Directors of
Western State Hospital,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-22-7)


Submitted:   January 18, 2001             Decided:   February 7, 2001
Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Kerry Pistner, Appellant Pro Se.       Dana Martin Johnson,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Robert Kerry Pistner appeals from the district court’s order

granting summary judgment to all but one of the defendants   in this

42 U.S.C.A. § 1983 (West Supp. 2000) action.   We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We deny the motion for appointment of counsel and to expedite

consideration of the appeal and dismiss the appeal as interlocu-

tory.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                   3